DETAILED ACTION

Response to Arguments
Applicant's arguments filed 7 August 2022 have been fully considered but they are not persuasive. 
Applicant submits that, although Love’s gear train 70, which may include a crank gear 72, which in turn may be driven by the crankshaft 22, is housed or supported at least partially in the flywheel housing 68, Love, does not disclose, teach, or suggest that its flywheel rotates integrally with the crankshaft. For at least the above reason, claim 7 is not anticipated by the cited prior art reference.
While it is clear that the engine of Love would have a traditional flywheel, as the entire purpose of Love is improving the mounting of components around a flywheel, 
(see Paragraph 0003 and 0004: “Mounted above the flywheel and connected for rotation with the crankshaft is a first drive pulley which drives a toothed drive belt. The drive belt in turn drives another drive pulley that is connected to the input shaft of a drive transmission for the high pressure fuel pump. With the fuel pump positioned to the side of the engine, it may be difficult to access the pump and associated fuel lines for maintenance and repair. The present disclosure is directed to one or more of the problems set forth above.”) 
Examiner asserts that, in the rejection as previously (and currently) presented, gear 74 (which has some inertial mass, and is thus, technically a flywheel) is driven by the crankshaft via gear 72 as discussed in Paragraph 0021, and is covered (housed)  by flywheel housing 68 when assembled as shown in Fig 2, meeting the limitations of claim 7 as very broadly claimed.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Love et al. (US Pub No 2012/0260891).
In regard to claim 7, Love discloses an engine device comprising: 
a flywheel housing (68, Fig 2) in which a flywheel that rotates integrally with a crankshaft (via crank gear 72, see Paragraph 0021) is accommodated on one side portion of a cylinder block (see Fig 2), 
wherein the one side portion and the flywheel housing accommodate a gear train (70, see the housing removed in Fig 3; also see Paragraph 0021: “A flywheel housing 68 is attached to the first end 64 of the engine block 14 using known attachment means and houses or supports, at least partially, a gear train 70, shown in FIG. 3 (with the flywheel housing 68 removed).”).

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747